Citation Nr: 0922140	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.  He received the Combat Infantryman Badge in connection 
with service in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The Veteran testified before a decision review officer at a 
September 2008 RO hearing.  A copy of that transcript has 
been associated with the claims folder.

The Veteran also requested a Board hearing in his March 2006 
VA Form 9.  The hearing was scheduled for May 2009 and the 
Veteran was notified.  The Veteran failed to appear for the 
hearing.  To the Board's knowledge, the Veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn. See 38 C.F.R. § 20.704(d) (2008).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically 
related to an in-service disease or injury.

2.  The Veteran's tinnitus is not etiologically related to an 
in-service disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-rating May 2004 letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection for bilateral hearing loss and tinnitus.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for bilateral hearing 
loss and tinnitus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral hearing loss and tinnitus are thus ready to be 
considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran's post-service private medical 
records and VA treatment records indicate that the Veteran 
has current bilateral hearing loss as defined by VA.  
38 C.F.R. § 3.385.  Such records include Dr. Hanna's December 
2008 audiology examination report and VA audiology 
examination reports in March  2005, March 2006, and September 
2007.  The VA treatment reports also indicate that the 
Veteran has reported bilateral tinnitus.

Furthermore, the Veteran has testified that he was exposed to 
loud noises associated with military weaponry while serving 
in a combat zone.  At his September 2008 hearing, the Veteran 
testified that while serving in Vietnam, he was routinely 
exposed to continuous noise associated with artillery and 
mortar rounds.  In one instance, the Veteran was 
approximately 10 feet away from his platoon leader when he 
was killed by an explosion.  The Veteran's DD 214 indicates 
that his military occupational specialty (MOS) was a light 
weapons infantryman and that he received the Combat Infantry 
Badge.  An acoustic trauma injury, such as that described by 
the Veteran, could be consistent with the circumstances of 
the Veteran's service.  

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the Veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of 
service connection," even if no official record exists of 
such incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required notwithstanding the provisions 
of 38 U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

As the Veteran's testimony is consistent with the 
circumstances of his service, in-service acoustic trauma is 
conceded.  Thus, there is evidence of current hearing 
disabilities and in-service noise exposure.

With regard to the etiology of the Veteran's hearing loss and 
tinnitus, the only competent medical opinion on this question 
is that of the medical professional who conducted the 
September 2007 VA examination.  The VA examiner concluded 
that it was not likely ("less likely than not") that the 
Veteran's current hearing loss was caused by active duty 
noise exposure.  This opinion was based on the fact that 
there was no compensable hearing loss at the time of the 
Veteran's discharge and no evidence of hearing loss occurring 
within one year of release from active duty.  The examiner 
reasoned that since hearing loss due to noise exposure occurs 
at the time of the exposure and not subsequently, the 
Veteran's hearing loss was not etiologically related to in-
service noise exposure.

Furthermore, the examiner concluded that the issue of 
tinnitus could not be resolved without resorting to mere 
speculation.  The examiner reasoned that the Veteran could 
not recall the onset of tinnitus and there was no objective 
evidence of tinnitus in the Veteran's claim file.

As the VA examiner explained the reasons for his opinions, 
and they are consistent with the evidence of record, these 
opinions are entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

In the Veteran's March 2006 Form 9, the Veteran noted that 
noise exposure can damage hearing gradually over time and 
attached literature discussing the causes and nature of 
hearing loss.  Medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, however, the literature presented by the 
Veteran is of less probative value than the contrary opinion 
of the September 2007 VA examiner, because the literature 
addresses only general issues relating to the etiology of 
hearing loss, while the September 2007 VA examiner rendered 
his opinion with regard to the specific facts and 
circumstances of the Veteran's case.  The September 2007 VA 
examiner's opinion is the only one that specifically 
addresses the issue of nexus in this case, and neither the 
Veteran nor his representative has identified or alluded to 
any contrary medical opinion.

The Board notes that the Veteran and his family have 
testified as to continuity of hearing loss symptomatology.  
In a May 2005 written statement, the Veteran wrote that he 
started losing his hearing before he ever left Vietnam.  
During the September 2007 VA examination, the Veteran stated 
that the first time he noticed hearing loss was after an 
ambush where a rocket propelled grenade (RPG) exploded within 
several feet of him, causing him to lose his hearing for 
several days.  

Furthermore, the Veteran's sister stated in a February 2007 
letter that when the Veteran returned home from Vietnam, his 
voice had become louder than before he left and that he 
needed to be touched on the arm in order to get his attention 
because he had difficulty hearing normal conversation.  

While the Veteran and his family members are competent to 
testify as to continuity of symptomatology, this testimony 
must be weighed against the objective evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran's service treatment records, including an undated 
audiogram report, do not contain any evidence of hearing loss 
under VA law or tinnitus.  Moreover, the Veteran's separation 
examination does not indicate any hearing loss under VA law 
or tinnitus, although there was a notation regarding mild 
scarring of the right tympanic membrane.  Private treatment 
records dated as recently as June 1989; show that while the 
Veteran reported his medical history, this did not include 
hearing loss or tinnitus.  The available record shows that 
the Veteran did not indicate any hearing loss or tinnitus 
until his May 2004 service connection claim and the first 
clinical evidence of the disabilities is the March 2005 VA 
examination report.  On VA examination for unrelated 
conditions in November 2004, his medical history was again 
recorded, but hearing loss or tinnitus was not reported.

While the absence of in-service evidence of hearing loss is 
not fatal to a claim for that disability, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992), the absence of any 
clinical evidence for decades after service weighs against 
the testimony of the Veteran and his family as to continuity 
of symptomatology and against a finding that the Veteran's 
hearing loss and tinnitus were present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The recent reports of a continuity of hearing loss are less 
probative than the normal hearing examinations in service, 
the contemporaneous records showing no complaints of hearing 
loss in the decades after service, and the opinion of the VA 
examiner.

As for tinnitus, the Veteran testified during the September 
2008 hearing that he experienced tinnitus in service whenever 
he was exposed to gunfire.  He has not, however, reported a 
continuity of symptomatology.  On the VA examination, he was 
unable to say when he began experiencing tinnitus.

The only opinion linking the Veteran's current disabilities 
to in-service noise exposure is that of the Veteran.  
However, the Veteran has not demonstrated that he has the 
medical knowledge or training requisite for the rendering of 
medical opinions, and as a lay person, he lacks the necessary 
expertise to render a competent opinion as to medical 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
his opinion that the in-service noise exposure caused his 
hearing loss and tinnitus is of no probative weight.

While the Veteran had distinguished service, the elements 
necessary for service connection for hearing loss or tinnitus 
have not been demonstrated.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


